Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Atsede Michael Oqubaegzi, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals (“Board”) denying her motion to reopen or reconsider. We have reviewed the record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2009). Accordingly, we deny the petition for review for the reasons stated by the Board. In re: Oqubaegzi (B.I.A. May 12, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.